Citation Nr: 0613101	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  05-39 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for a 
low back disability.   
 
2.  Entitlement to an increased (compensable) rating for 
residuals of stress fractures, bilateral toes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1979 to July 1994.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a November 2002 
rating decision that denied an increase in a 10 percent 
rating for the veteran's service-connected low back 
disability and denied an increased (compensable) rating for 
her service-connected residuals of stress fractures, 
bilateral toes.  

In a statement received in January 2006, the veteran 
indicated that she wanted to appeal all issues listed in an 
October 2005 statement of the case.  However, her November 
2005 VA Form 9, Appeal to Board of Veterans' Appeals, listed 
only the issues of entitlement to an increase in a 10 percent 
rating for a low back disability and entitlement to an 
increased (compensable) rating for residuals of stress 
fractures, bilateral toes.  She does not appear to have 
perfected an appeal on the other issues listed in the October 
2005 statement of the case.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2005).  Therefore Board finds that the 
veteran has raised new claims on the issues of whether new 
and material evidence has been submitted to reopen claims for 
service connection for post-traumatic stress disorder (PTSD) 
and for a skin rash of the groin and face, as well as the 
issues of entitlement to an increase in a 50 percent rating 
for major depression; entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for bruises of the 
head, neck, and arms; and entitlement to a temporary total 
rating.  As those issues are not on appeal before the Board, 
they are referred to the RO for appropriate action.  


REMAND

In a statement received at the RO in January 2006, the 
veteran requested a hearing before the Board.  In a statement 
received at the Board in March 2006, she specifically 
requested a hearing before the Board sitting at the RO (i.e. 
Travel Board hearing).  

As the veteran has requested a Travel Board hearing, the case 
must be returned to the RO to arrange such a hearing.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2005).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

The RO should schedule the veteran for 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


